Citation Nr: 1023285	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to March 
1946.  The Veteran died in December 2006.  The appellant is 
the Veteran's wife.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant's claim was previously before the Board and 
remanded in May 2009.  It is properly before the Board at 
this time.


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The death certificate 
indicates that the immediate cause of death was congestive 
heart failure, and the underlying cause of death was 
metastatic small cell lung cancer.

2.  The more probative evidence of record establishes that 
the Veteran was exposed to asbestos in service, and the 
asbestos exposure is related to the Veteran's diagnosis of 
metastatic small cell lung cancer, which was the underlying 
cause of his death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the fully favorable outcome contained in this decision, 
the Board finds that any discussion of the duties to notify 
or assist is unnecessary.

II.  Analysis

The appellant has contended that the Veteran's death is due 
to his service.  Specifically, she alleges that his exposure 
to asbestos while in service led to his metastatic small cell 
lung cancer.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

A veteran's death will be considered as having been due to a 
service-connected disability when such disability was the 
principal or contributory cause of his death, which occurred 
after December 31, 1956.  See 38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related to the cause of death.  For a service-
connected disability to constitute a contributory cause of 
death, it must be shown that it contributed substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).  The debilitating effects of 
a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran died on December [redacted], 2006.  The immediate cause 
of his death was congestive heart failure, and the underlying 
cause of his death was metastatic small cell lung cancer.  It 
was noted that the onset of the metastatic small cell lung 
cancer was four months prior to death.

In a December 2006 written statement, the Veteran's private 
physician indicated that the Veteran was under his care for 
treatment of extensive stage small cell cancer of the lung.  
The etiology of the Veteran's cancer was unclear, but the 
Veteran had stated that he was exposed to asbestos during his 
service.

December 2006 private hospitalization records, documenting 
the hospitalization just prior to the Veteran's death, 
indicate that he smoked two packs a day for at least 45 years 
and then increased to four packs per day for the last two 
years, totaling a 50-pack year history.  He quit smoking in 
1968.

In October 2009, a VA pulmonologist reviewed the Veteran's 
claims file.  In 2006, the Veteran was diagnosed with very 
aggressive small cell cancer of the lungs.  It was widely 
metastatic at the time of diagnosis, and the Veteran died 
within four to six months of diagnosis.  The Veteran served 
on board ship in the Navy.  Following the Navy, the Veteran 
was an electrician for many years and then worked in recorded 
tape manufacturing.  The Veteran's wife was not aware if he 
had any other exposure to asbestos than that in service.

The examiner noted that the Veteran smoked one pack per day 
and started when he entered the Navy.  He continued until he 
quit in 1964, when he stopped permanently.  He smoked for 
about ten years.

The examiner could only speculate as to the Veteran's level 
of asbestos exposure.  There was no question that World War 
II ships had asbestos in almost all locations to some degree.  
All exposed pipes would be wrapped in asbestos insulation.  
When the gun on the ship would fire, asbestos fibers would 
come down from these pipes.  Normally, this low level of 
asbestos exposure does not cause lung cancer.  However, that 
level of exposure by itself raises the risk of getting lung 
cancer by a factor of ten, compared to servicemembers who 
were not exposed.  Nevertheless, this risk was quite small in 
a nonsmoker.

When asbestos exposure risk was combined to the additional 
risk of getting cancer from smoking, it acted as an 
additional multiplier by a factor of ten.  Thus, the asbestos 
exposed smoker had a 100 times greater risk of getting lung 
cancer than a person not exposed to either asbestos or 
tobacco.

The examiner determined that there was a reasonable chance 
that the combination of tobacco and asbestos contributed to 
the small cell lung cancer that precipitated the Veteran's 
death, and he felt that the deceased Veteran should be given 
the benefit of the doubt in this situation.

In an April 2010 addendum, a VA physician assistant indicated 
that, upon further review of the material from the Veteran's 
private physician, the Veteran did indeed quit smoking in 
1968.  However, more direct history, taken in 2006, notes 
that he smoked very heavily from the time he was in the Navy 
until he quit.  Most of that time, he smoked two packs per 
day, but in the last several years, it increased to four 
packs per day.  This resulted in the stated 50-pack year 
history.  As such, it seemed less likely that the primary 
lung cancer that strongly contributed to his death was 
related to a low-level, short-term asbestos exposure that has 
been conceded, and more likely as not secondary to his heavy 
tobacco abuse.  It was, therefore, less likely as not a 
service-related illness.

As noted in the May 2009 Board remand, VA concedes the 
Veteran's exposure to asbestos based on the extensive usage 
of this material in military ship construction during the 
Veteran's time in the Navy.

After evaluating the record, the Board concludes that the 
more probative evidence of record establishes that the 
Veteran's exposure to asbestos in service was a contributory 
cause of his metastatic small cell lung cancer, which was the 
underlying cause of his death.

There are two competent opinions of record that address this 
question.  Even though it appears possible that the October 
2009 VA physician reported an inaccurate smoking history, the 
Board still finds that this opinion is more probative than 
the April 2010 VA addendum.  First, the VA physician that 
conducted the initial review of the claims file is a 
pulmonologist and provided a lengthy rationale to support his 
conclusion that the Veteran's asbestos exposure, along with 
his smoking history, led to his diagnosis of metastatic small 
cell lung cancer.

Furthermore, it is not entirely clear that the smoking 
history report in October 2009 is actually inaccurate, as 
contended by the April 2010 VA physician assistant.  While 
the December 2006 hospitalization records reported a 50-year 
pack history of tobacco use, those records also indicated 
that the Veteran smoked for 45 years and quit in 1968.  The 
Board notes that the Veteran was born in July 1925, which 
means that he stopped smoking at age 43 and could not have 
smoked for 45 years if he quit in 1968.

Furthermore, while the October 2009 VA pulmonologist noted 
that the Veteran had smoked for ten years, the physician did 
not appear to use this specific time frame as a primary basis 
for concluding that the Veteran's asbestos exposure and 
tobacco use both contributed to the disease that caused his 
death.

The Board finds that the April 2010 VA addendum, completed by 
a physician assistant, is not as probative as the October 
2009 VA physician's opinion.  The October 2009 report was 
provided by someone with a higher level of expertise in 
pulmonary disorders.  Furthermore, that report contained a 
more thorough reasoning and rationale.

Therefore, the Board concludes that the Veteran's metastatic 
small cell lung cancer was the underlying cause of his death, 
and his exposure to asbestos in service was a contributing 
cause of his metastatic small cell lung cancer.  The 
appellant's claim is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


